502 So.2d 1360 (1987)
Richard Leverette CREWS, Appellant,
v.
STATE of Florida, Appellee.
No. 86-1467.
District Court of Appeal of Florida, Fifth District.
February 26, 1987.
James B. Gibson, Public Defender, and Kenneth Witts, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Pamela D. Cichon, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a sentence which is excessive because it departs from the recommended guidelines sentence and no proper reasons for departure were given. Because appellant has served the prison-time portion of the sentence, which was the excessive part, this appeal is essentially moot. However, it should be shown on appellant's record and the trial judge should be advised that the sentence was erroneous, as mentioned.
PORTION OF SENTENCE VACATED.
ORFINGER and COWART, JJ., concur.